Fourth Court of Appeals
                                San Antonio, Texas
                                     February 17, 2021

                                    No. 04-20-00597-CR

                                      Richard LARES,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2006-CR-10110
                   Honorable Juanita A. Vasquez-Gardner, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on February 17, 2021.


                                              _____________________________
                                              Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of February, 2021.

                                              _____________________________
                                              Michael A. Cruz, Clerk of Court